18-01207-smb            Doc 12      Filed 04/09/19 Entered 04/09/19 13:55:50                    Main Document
                                                 Pg 1 of 2



COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
Telephone: (212) 752-8000
Facsimile: (212) 752-8393
David R. Hurst
Daniel F.X. Geoghan
Counsel to the SunEdison Litigation Trust
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :            Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :            Case No. 16-10992 (SMB)
                                                          :
                         Reorganized Debtors.1                         (Jointly Administered)
                                                          :
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :            Adv. Pro. No. 18-01207 (SMB)
                                       Plaintiff,         :
                         – against –                      :
                                                          :
    ENPHASE ENERGY,                                       :
                                                          :
                                       Defendant.         :
                                                          :
1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind
      Holdings, Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014);
      First Wind California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility
      Holdings, Inc. (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc.
      (5238); Solaicx (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445);
      Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable
      Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun
      Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC
      (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
      Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle
      Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
      EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind
      Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE
      Waiawa Holdings, LLC (9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings,
      LLC (5388); SunE MN Development, LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy
      Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison Products, LLC (4445); SunEdison
      International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind Holdings, LLC (1344); First
      Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co., LLC (1607). The
      address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis, MO
      63141.


57533/0001-17162321v1
18-01207-smb            Doc 12   Filed 04/09/19 Entered 04/09/19 13:55:50        Main Document
                                              Pg 2 of 2




                   NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

                  PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41,

made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7041, the

SunEdison Litigation Trust (the “Plaintiff”), hereby dismisses and discontinues the Complaint in

the above-captioned Adversary Proceeding as it pertains to Enphase Energy (the “Defendant”),

with prejudice, with the parties to bear their own costs and expenses, including, without

limitation, attorneys’ fees.

Dated: New York, New York
       April 9, 2019



                                              COLE SCHOTZ P.C.


                                              /s/ David R. Hurst
                                              David R. Hurst
                                              Daniel F.X. Geoghan
                                              1325 Avenue of the Americas
                                              19th Floor
                                              New York, New York 10019
                                              Telephone: (212) 752-8000
                                              Facsimile: (212) 752-8393

                                              Counsel to the SunEdison Litigation Trust




                                             2
57533/0001-17162321v1
